IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
STEVEN HIRSCH, §
Plaintiff, §
§

v. : EP-19-CV-64-DB

NPG OF TEXAS, L.P., §
Defendant. §
§

FINAL JUDGMENT

On this day, the Court issued an order dismissing all claims in the above-
captioned case. The Court now enters this Final Judgment in accordance with Federal Rule of
Civil Procedure 58.

Accordingly, IT IS HEREBY ORDERED that the above-captioned case is
DISMISSED WITH PREJUDICE.

SIGNED this 5th day of August 2019.

LK hay Jon

THE HONORABLE DAVID BRIONES
SENIOR UNITED STATES DISTRICT JUDGE
